Title: To Alexander Hamilton from William Short, 30 August 1791
From: Short, William
To: Hamilton, Alexander


Paris Aug. 30. 1791.
Sir
I make use of this conveyance by the English packet merely to announce to you that the bankers at Amsterdam have in consequence of my letters to them had a loan contracted for in behalf of the U.S. for six millions of guilders. The celerity with which it was taken up, as they inform me, shews the continuance of the high ground on which the credit of the U.S. stands at that place.
The bankers inform me that, agreeably to my desire, they announced this loan to you immediately on its being contracted for. It will be considered as a double loan & appropriated as directed in your letter of the 24th. of May.
Having an opportunity by the way of Havre to-morrow I defer till then the details respecting the commission on this loan as contained in a letter of the bankers to me of the 25th. inst.
I have the honor to be, Sir, your most obedient servant
W: Short The Honble.Alexander Hamilton Secretary of the Treasury—Philadelphia.
